Citation Nr: 0732706	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability rating 
for a bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1965 to February 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for a 
bilateral hearing loss, assigning a noncompensable 
evaluation, and denied service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The service-connected bilateral hearing loss is 
manifested by a pure tone threshold average of 54 decibels 
with discrimination ability of 88 percent (numeric 
designation II) in the right ear; and by a pure tone 
threshold average of 59 decibels with discrimination ability 
of 88 percent (numeric designation III) in the left ear.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  The criteria for an initial compensable disability rating 
for a bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
Code 6100 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2003 and updated in June 
2004, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection and an 
increased rating; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised of the need for medical evidence of a 
current disability.  He was also asked to notify VA of any 
information or evidence in support of his claims that he 
wished VA to retrieve for him.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and late notice did not affect the essential 
fairness of the decision. 

Because claims are denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records 
referable to this issue have been secured.  The veteran has 
been medically evaluated in conjunction with his claims, and 
all required medical opinions have been sought.  

Service Connection for PTSD

The veteran seeks service connection for PTSD, which he 
contends he has as a result of his combat service.  In order 
to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  

The veteran's service personnel record shows that he was an 
infantry officer, served in Vietnam and was given awards and 
decorations including the Combat Infantryman Badge, the 
Bronze Star Medal, the Air Medal, the Army Commendation 
Medal, and the Meritorious Unit Commendation.  The RO 
conceded that the claimed stressors occurred.  

The veteran reports that he has survivor guilt, as well as 
recurring thoughts of his combat experiences and of the men 
who were wounded and died under his command.  In view of his 
service record, the Board finds the veteran's report of his 
memories of combat to be credible.  However, neither the 
veteran nor the Board has the medical expertise to diagnose 
PTSD.  A diagnosis of PTSD from a qualified, trained medical 
professional is required.  38 C.F.R. § 3.159 (2007); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
evidence in this case has not provided such a diagnosis and 
the veteran has not identified any doctor or other medical 
professional who could provide such a diagnosis.  

The veteran was examined by VA, for possible PTSD, in May 
2003.  He denied any history of mental illness.  He had been 
married for 36 years.  He had been in his current position 
for 3 years and denied any job difficulties.  He told of 
serving two tours in Vietnam with rifle companies and knowing 
of several people under his command who were killed and 
wounded.  He reported that he had a very responsible job and 
made a lot of business decisions.  His main concern was his 
hearing loss and need for hearing aids.  He got along well 
with others.  He had no difficulty working.  He slept well.  
He reported some survival guilt related to his Vietnam 
experience.  He thought about Vietnam often.  He had adapted 
well to his post-military days.  He denied any ill will 
toward Vietnamese people.  He was described as a casually 
dressed professional.  He was alert and oriented.  Speech was 
articulate, and of regular rate and rhythm.  His mood was 
described as all right.  His thought processes were coherent.  
There was no flight of ideas or lucid disassociations.  
Thought content was negative for suicidal or homicidal 
ideation.  There was no evidence of psychosis.  Insight and 
judgment were good.  The Axis I diagnosis was that there was 
no overt psychopathology.  It was noted that the veteran's 
main concern was his hearing difficulty.  

The global assessment of functioning was around 85 to 90.  
The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 81 to 90 is assigned for 
absent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family members).  

The veteran undoubtedly has memories of his Vietnam service 
and some of these recollections may be painful, but that does 
not mean that he has a psychiatric disorder.  While he is 
competent to recount his experiences, he does not have the 
medical training and expertise to diagnose himself.  In this 
case, there is no competent medical diagnosis of PTSD.  The 
veteran has been examined and his reports of Vietnam combat 
experience have been considered but the examiner could not 
find a psychiatric disability.  Since the preponderance of 
evidence shows that the veteran does not have the claimed 
disability, service connection can not be granted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

An Initial Compensable Disability Rating for a Bilateral 
Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and Code 
6100 (2007).  The United States Court of Veterans Appeals 
(Court) has noted that the assignment of disability ratings 
for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In January 2003, a private physician, J. A. J., M.D., wrote 
that the veteran was being treated for a hearing loss and had 
a rather severe hearing loss that was excessive for his age.  
It was reported that he would require hearing aids.  The 
report of the private audiometric examination showed findings 
including the following:  




HERTZ



1000
2000
3000
4000
Average
Right
25
40
70
80
54
Left
15
50
70
85
55
Speech discrimination was reported to be 60 percent in each 
ear.  

These audiologic results produce a numeric designation of 
"VI" for each ear.  When this numeric designation is 
applied to the rating criteria, the result is a 30 percent 
rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 
(2007).  

However, subsequent testing by VA showed significantly 
different speech results.  

On the authorized VA audiological evaluation, in April 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
30
35
75
80
55
Left
25
55
75
85
60

Speech audiometry revealed speech recognition ability of 88 
percent correct for the right ear and 92 percent correct for 
the left ear.  These audiologic results produce a numeric 
designation of "II" for the right ear and "II" for the 
left ear.  When this numeric designation is applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2007).  

On the authorized VA audiological evaluation, in September 
2004 pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
35
75
85
54
Left
20
50
75
90
59

Speech audiometry revealed speech recognition ability of 88 
percent correct for the right ear and 88 percent correct for 
the left ear.  These audiologic results produce a numeric 
designation of "II" for the right ear and "III" for the 
left ear.  When this numeric designation is applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2007).  

With due consideration of the private physician's assessment 
of the veteran's speech reception impairment, the authorized 
VA testing provides a preponderance of evidence that is 
consistent over time and more persuasive.  The VA tests show 
that while the veteran's hearing might benefit from hearing 
aids, the impairment is not so great that it meets the 
criteria for a compensable rating.  The VA tests form a 
preponderance of evidence against a compensable rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board, as 
did the RO (see statement of the case dated in July 2004 and 
mailed in August 2004), finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2007).  In this regard, the Board finds that there has been 
no showing by the veteran that this service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  

An initial compensable disability rating for a bilateral 
hearing loss is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


